File No. 333-41180 File No. 811-10011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] Pre-Effective Amendment No. [] Post-Effective Amendment No. 17 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] Amendment No. 37 [X] (Check appropriate box or boxes) SBL VARIABLE ANNUITY ACCOUNT XIV (Exact Name of Registrant) Security Benefit Life Insurance Company (Name of Depositor) One Security Benefit Place, Topeka, Kansas 66636-0001 (Address of Depositor’s Principal Executive Offices) Depositor’s
